Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nancy R. Gamburd on March 29, 2021.

Examiner notes that this examiner’s amendment is being applied to the supplemental amendment received March 24, 2021.

The application has been amended as follows: 

In claim 136, line 21, the limitation “the received work descriptor packet” is hereby amended to recite the limitation “the received work descriptor data packet”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record, alone or in combination, fails to disclose or render obvious the limitation “the configuration memory circuit comprising: a first instruction memory storing a first plurality of data path configuration instructions to configure a data path of the configurable computation circuit; and a second instruction memory storing a second plurality of data path configuration instructions or instruction indices for selection of a master synchronous network input of the plurality of synchronous network inputs for receipt of a current data path configuration instruction or instruction index from an adjacent configurable circuit of the array of the plurality of configurable circuits” in the context of and in combination with the remaining limitations of claim 1. The prior art of record, alone or in combination, fails to disclose or render obvious the limitation “the configuration memory circuit comprising: a first instruction memory storing a first plurality of data path configuration instructions to configure a data path of the configurable computation circuit; and a second instruction memory storing a second plurality of data path instructions or instruction indices for selection of a current data path configuration instruction of the first plurality of data path configuration instructions from the first instruction memory, for selection of a master synchronous network input of the plurality of synchronous network inputs for receipt of the current data path configuration instruction or instruction index from an adjacent configurable circuit of the array of the plurality of configurable circuits, and for selection of a next data path configuration instruction or instruction index for a next configurable circuit of the array of the plurality of configurable circuits” in the context of and in combination with the remaining limitations of claim 135. The prior art of record, alone or in combination, fails to disclose or render obvious the limitation “the control logic and thread selection circuit adapted, in response to the received work descriptor packet, to assign a thread identifier of the plurality of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEITH E VICARY/Primary Examiner, Art Unit 2182